DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al., (European Patent Application No. EP 2966818A1), hereinafter “Shukla”, and further in view of Chen et al., (US Publication No. 2009/0219827), hereinafter “Chen”.

Regarding claims 1, 9 and 17 Shukla discloses
receiving a fabric login (FLOGI) message sent by a device seeking to log on to a network [Shukla, claim 3, paragraph 8, FLOGI], 
wherein the device seeking to log on to the network is in a same zone as reachable devices already logged into the network [Shukla, paragraphs 19, 24, couples the edge devices, Each edge device can be any device configured to operatively couple, for example, one or more peripheral processing devices]; 

sending to the device seeking to log on to the network a Fibre Channel ID (FCID) [Shukla, claim 3, paragraph 57, FLOGI server can be configured to assign a unique FCID from the received unique block of FCIDs to the F-port, and then send the assigned FCID to the node device via that F-port].

Shukla does not specifically disclose, however Chen teaches
receiving from the device seeking to log on to the network a query, including the FC_ID, for a list of devices with which the device seeking to log on to the network can communicate [Chen, paragraphs 58, 59]; 
in response to the query, sending to the device seeking to log on to the network an empty list of reachable devices with which the device seeking to log on can communicate within the same zone [Chen, paragraphs 58, 59]; 
after sending the empty list, programming, at least, an access control list (ACL) including information about the device seeking to log on to the network [Chen, paragraphs 58, 59]; and 
after the ACL is programmed, triggering a Registered State Change Notification (RSCN) message to be sent to the device seeking to log on to the network to cause the device seeking to log on to the network to obtain information about the reachable devices [Chen, paragraphs 58, 59].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an empty list and then determine which, if any, local node devices share a common zone membership with the affected remote 

Regarding claims 8 and 16 Shukla-Chen further discloses
allocating the FC_ID in advance [Shukla, paragraphs 58, 59].  

Claims 2-3, 10-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla-Chen as applied to claims 1, 9 and 17 above, and further in view of Ramaswamy et al., (US Publication No. 2008/0114961), hereinafter “Ramaswamy”.

Regarding claims 2, 10 and 18, Shukla-Chen does not specifically disclose, however Ramaswamy teaches
wherein the method is executed on a storage area network (SAN) switch [Ramaswamy, paragraphs 22-24].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to execute on a SAN in order to provide security for access to the SAN and devices.

Regarding claims 3, 11 and 19, Shukla-Chen-Ramaswamy further discloses
wherein the method is executed by a name server of a storage area network (SAN) [Ramaswamy, paragraphs 33-38, name server will query a zone server before replying to each query and RSCN will query the zone server before sending a RSCN for a device to other zone members…].  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla-Chen as applied to claims 1 and 9 above, and further in view of Furukawa et al., (US Publication No. 2001/0039590), hereinafter “Furukawa”.

Regarding claims 7 and 15, Shukla-Chen further discloses
sending to the device seeking to log on to the network the FC_ID within two seconds of receiving the FLOGI message [Furukawa, paragraph 37].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide respond to the request in a certain amount of time in order to provide the requestor with a response without having to wait indefinitely.

Allowable Subject Matter
Claims 4-6, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433